Opinion issued
August 5, 2010
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-00-01303-CV
____________
 
IOK C. & WAI WU KUAN, Appellant
 
V.
 
CHARLES E. BRUCE & THE GOLD STARR CORPORATION,
Appellee
 

 
On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 718412
 

 
MEMORANDUM
OPINION




The Court, having learned that the
bankruptcy court ordered appellees’ bankruptcy closed, ORDERS this Court’s
abatement of the case lifted.  On May 26,
2010, this court sent notice of an intent to dismiss the case unless an
appropriate motion was filed with the court within 20 days of the date of the
order evidencing an intent to pursue the appeal.  No response was filed.  We therefore DISMISS the case for want of
prosecution.  See Tex. R. App. P.
42.3(b) (providing that appellate courts may dismiss appeal for want of
prosecution after giving 10 days’ notice to all parties).
PER
CURIAM
Panel consists of Chief Justice Radack and Justices Bland and
Sharp.